DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations towards “a rear wall panel including alignment pins” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the ledger attached to the rear panel” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klosowski (US 2009/0134287).
Regarding claim 18, Klosowski discloses an alignment apparatus for a kitchen comprising: 
a plurality of kitchen components, a first kitchen component of the plurality of kitchen components is installed to a wall of the kitchen and provides alignment and datum points for each kitchen component of the plurality of kitchen components installed after the first kitchen component (Fig 1, 5).
Regarding claim 19, Klosowski discloses the plurality of kitchen components includes at least one of a utility tower 3, a rear wall panel 73, (Fig 1).
Regarding claim 20, Klosowski discloses a method of installing a kitchen comprising: 
installing an alignment apparatus 3; leveling the alignment apparatus; and
installing a plurality of kitchen components sequentially wherein a first of the plurality of kitchen components is installed and aligned according to alignment and datum points of the alignment apparatus and each kitchen component of the plurality of kitchen components installed thereafter is installed and aligned according to alignment and datum points of the previously installed kitchen component (Fig 1, 5). Examiner notes that, even though Klosowski does not explicitly recite the step of leveling the alignment apparatus, these is well known in the art of installing a kitchen and therefore are implicitly disclosed by Klosowski. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klosowski (US 2009/0134287) in view of Knepper (US 2018/0098629).
Regarding claim 1, Klosowski discloses a kitchen kit comprising: a utility tower 3 including at least one hook up 86, 87 for at least one kitchen appliance and including at least one articulating alignment arm 34, 35, 36, the utility tower including at least one mechanism 31a to level the utility tower (Fig 1, 5);
infrastructure panels including a rear wall panel 73 including alignment brace 69, the rear wall panel aligned and installed according to the alignment and datum points of the utility tower (Fig 1, 3, 5); and
kitchen finishes including at least one of a sink base, a lower cabinet, an upper cabinet, a backsplash, a countertop, the kitchen finishes aligned and secured to the rear wall panel via the alignment brace (Fig 1).
Klosowski does not disclose alignment pins. However, Knepper discloses a system to assemble a drawers including a bracket 305 with alignment pins 311 (Fig 3A, 3B, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brace of Klosowski to include alignment pins as taught by Knepper, in order to facilitate the installation of the cabinets.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 4, Klosowski discloses at least one alignment bracket 69 attached to the at least one articulating arm, (Fig 5).
Regarding claim 7, Klosowski discloses the utility tower 3 provides alignment and datum points for the infrastructure panels and the kitchen finishes (Fig 1).
Regarding claim 14, Klosowski discloses a method of installing a kitchen kit comprising:
receiving the kitchen kit including a utility tower 3, a rear panel 73, at least one ledger 69, and finishes, (Fig 1, 5);
installing the utility tower to a kitchen wall 1 (Fig 1);
installing the rear panel 73 to the kitchen wall adjacent to the utility tower 3;
attaching a first end of the at least one ledger 69 to the utility tower 3 (Fig 5);
attaching a second end of the at least one ledger 69 to the rear panel 73 (Fig 1, 3); and
installing the finishes to the at least one ledger 69 (Fig 1, 3).
Klosowski does not disclose the ledger including alignment pins. However, Knepper discloses a system to assemble a drawers including a ledger 305 with alignment pins 311 (Fig 3A, 3B, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledger of Klosowski to include alignment pins as taught by Knepper, in order to facilitate the installation of the cabinets.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the method would include the step of installing the finishes to the modified alignment pins in the at least one ledger.
Regarding claim 15, Klosowski discloses the finishes include at least one of a sink base, at least one cabinet, and a backsplash (Fig 1).
Regarding claim 16, Klosowski discloses at least one of the first end and second end of the at least one ledger 69 includes a hole that receive fasteners (Fig 3), but does not disclose the hole being a slot. However, it would have been an obvious matter of design choice to modify the shape of the holes to be slots, since such a modification would have involved a mere change in the shape of the holes and it would allow for adjustment. A change in shape is generally recognized as being within the level of ordinary skill in the art.

10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klosowski (US 2009/0134287) in view of Knepper (US 2018/0098629) and further in view of Bain (US 4,221,441). Klosowski modified by Knepper discloses as discussed in claim 1, but does not disclose the infrastructure panels include at least one end wall panel, and a soffit; the at least one end wall panel and the soffit are secured to the at least one articulating alignment arm. However, Bain discloses a kitchen kit including at least one end wall panel, and a soffit (Fig 1, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kitchen kit of Klosowski to include an end wall panel and a soffit as taught by Bain, in order to provide a self-standing kitchen.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the at least one end wall panel and the soffit would be secured to the at least one articulating alignment arm.


11.	Claims 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Klosowski (US 2009/0134287) in view of Bova (US 11,291,301).
Regarding claim 8, Klosowski discloses a kitchen kit comprising: 
a utility tower 3 including at least one hook up 86, 87 for at least one kitchen appliance, the utility tower including at least one vertical member 34, 35 and at least one horizontal member 36 connected to the at least one vertical member (Fig 1, 5);
a rear panel 1 configured to install adjacent to the utility tower, the rear panel including at least one vertical stud (Fig 1). Examiner wants to note that, even though Klosowski does not explicitly recite the at least one vertical stud, these are well known in the art components of a wall structures and therefore are implicitly disclosed by Klosowski. 
Klosowski further discloses kitchen finishes including at least one of a sink base, a lower cabinet, an upper cabinet, a backsplash, a countertop and a kitchen appliance, (Fig 1), but does not discloses at least one ledger including alignment pins, a first end, and a second end, the first end configured to attach to the at least one horizontal member of the utility tower and the second end configured to attach to the at least one vertical stud of the rear panel; and the kitchen finishes aligned and secured to the alignment pins. However, Bova discloses a kitchen kit 600 at least one ledger 300 including alignment pins 332a, 332b (Fig 26-35), the ledger having a first end, and a second end, (Fig 28-35); a kitchen appliance (refrigerator) and the refrigerator aligned and indirectly secured to the alignment pins via the ledger. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kitchen kit of Klosowski to include a ledger as taught by Bova, in order to provide an area to accommodate a kitchen appliance (refrigerator, ice maker).  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the ledger would be capable of having the first end configured to attach to the at least one horizontal member of the utility tower and the second end configured to attach to the at least one vertical stud of the rear panel. Examiner concludes this because the ledger of Bova can be placed at any desired position that will provide support to a kitchen appliance.
Regarding claim 10, Bova further discloses the at least one ledger 300 includes a slot 334, 336 in at least one of the first end and the second end (Fig 30-35).
Regarding claim 11, Bova further discloses the at least one ledger 300 is configured to pin to at least one of the horizontal member and the vertical stud via the slot (Fig 26).

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klosowski (US 2009/0134287) in view of Bova (US 11,291,301) and further in view of Heritage (GB 1,004,521). Klosowski modified by Bova discloses as discussed in claim 8, but does not disclose the at least one ledger includes a level. However, Heritage discloses a mounting element 12 to secure cabinets to a wall including a level 10 (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledger of Klosowski and Bova to include a level as taught by Heritage, in order to facilitate the leveling of the ledger.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

13.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klosowski (US 2009/0134287) in view of Knepper (US 2018/0098629) and further in view of Heritage (GB 1,004,521). Klosowski modified by Knepper discloses as discussed in claim 14, but does not disclose the at least one ledger includes a leveling device. However, Heritage discloses a mounting element 12 to secure cabinets to a wall including a leveling device 10 (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledger of Klosowski and Knepper to include a leveling device as taught by Heritage, in order to facilitate the leveling of the ledger.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
14.	Claims 12, 13 allowed.
15.	Claims 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
04/27/2022